DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (11,082,745, hereinafter refers as ‘745).
Regarding claim 1, the claim limitation of “determining a first communication channel associated with a first network that comprises a first computing device and a first media server;
determining a second communication channel associated with a second network different than the first network; receiving, via the second communication channel; an indication of a content item stored in one or more devices of the second network, and sharing privileges which specify one or more groups that are permitted to retrieve the content item via the second network, wherein each of the one or more
groups comprises one or more users; receiving, via the first communication channel and from the first media server, a request for the content item; and based on determining that a first user of the first media server is part of at least one of the one or more groups that are permitted to retrieve the content item via the second network, causing transmission, via the first computing device, of the content item from the second network to the first network” corresponds to claim limitation of “receiving a first indication of a first communication channel associated with a first Digital Living Network Alliance (DLNA) network comprising a first computing device and a first DLNA
device; receiving a second indication of a second communication channel associated with a second
DLNA network comprising a second computing device, wherein the second DLNA network is
different than the first DLNA network; receiving, via the second communication channel:
an indication of a content item stored in one or more devices of the second DLNA network, and sharing privileges which specify one or more that are permitted to retrieve the content item via the second DLNA network, wherein each of the one or more groups comprises one or more users; receiving, via the first communication channel and from the first DLNA device, a request for the content item; and based on determining that a first user of the first DLNA device is part of at least one of the one or more groups that are permitted to retrieve the content item via the second DLNA network, causing transmission, via the first computing device, of the content item from the second DLNA network to the first DLNA network” of claim 1 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 1 is met by the claim limitation of claim 1 of ‘745.

	Regarding claim 2, the claim limitation of “causing presentation of a virtual address via the first network, wherein the request for the content item is addressed to the virtual address” corresponds to claim limitation of “causing presentation of a virtual address via the first DLNA network, wherein the request for the content item is addressed to the virtual address” of claim 2 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 2 is met by the claim limitation of claim 2 of ‘745.

Regarding claim 3, the claim limitation of “wherein causing presentation of the virtual address comprises causing presentation, via the first network, of a second indication of a storage device storing
the content item” corresponds to claim limitation of “wherein causing presentation of the virtual address comprises causing presentation, via the first DLNA network, of a third indication of a DLNA
storage device storing the content item” of claim 3 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 3 is met by the claim limitation of claim 3 of ‘745.

Regarding claim 4, the claim limitation of “wherein the request for the content item is received via a second computing device in the second network” corresponds to claim limitation of “wherein the request for the content item is received via the second computing device” of claim 4 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 4 is met by the claim limitation of claim 4 of ‘745.

Regarding claim 5, the claim limitation of “wherein the second computing device is addressable on the first network” corresponds to claim limitation of “wherein the second computing device is addressable on the first DLNA network” of claim 5 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 5 is met by the claim limitation of claim 5 of ‘745.

Regarding claim 6, the claim limitation of “wherein receiving the indication of the content item is in response to a second user sharing the content item via a multicast group address” corresponds to claim limitation of “wherein receiving the indication of the content item is in response to a second user sharing the content item via a multicast group address” of claim 6 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 6 is met by the claim limitation of claim 6 of ‘745.
Regarding claim 7, the claim limitation of “wherein the sharing privileges are associated with the second user” corresponds to claim limitation of “wherein the sharing privileges are associated with the second user” of claim 7 of ‘745. Although the claims at issue are same, and they are not patentably distinct from each other.

Regarding claim 8, the claim limitation of “subscribing the first user to the at least one of the one or more groups” corresponds to claim limitation of “subscribing the first user to the at least one of the one or more groups” of claim 8 of ‘745. Although the claims at issue are same, and they are not patentably distinct from each other.

Regarding claim 9, the claim limitation of “determining a first communication channel between a first computing device and a first media server in a first network; determining a second communication channel associated with a second network comprising a second media server, wherein the second network is different than the first network; storing, by the first computing device, a content item in a storage area associated with a user of the first media server; receiving, from the second media server, a request for the content item; based on determining that a second user, of the second media server, is part of one or more groups permitted to retrieve the content item from the first computing device and via the first network: transcoding the content item from a first format to a second format compatible with the second media server; and sending, by the first computing device and to the second network, the transcoded content item” corresponds to claim limitation of “receiving a first indication of a first communication channel between a first computing device and a first Digital Living Network Alliance (DLNA) device in a first DLNA network; receiving a second indication of a second communication channel associated with a second DLNA network comprising a second DLNA device, wherein the second DLNA network is different than the first DLNA network; receiving, by the first computing device and from the first DLNA device, a content item; storing, by the first computing device, the content item in a storage area associated with a user of the first DLNA device; receiving, from the second DLNA device, a request for the content item; based on determining that a second user, of the second DLNA device, is part of determining g a second DLNA device, wherein the second DLNA network is different than the first DLNA network; receiving, by the first computing device and from the first DLNA device, a content item; storing, by the first computing device, the content item in a storage area associated with a user of the first DLNA device; receiving, from the second DLNA device, a request for the content item; based on determining that a second user, of the second DLNA device, is part of one or more groups permitted to retrieve the content item from the first computing device and via the first DLNA network; transcoding the content item from a first format to a second format compatible with the second DLNA device; and sending, by the first computing device and to the second DLNA network, the transcoded content item” of claim 9 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 9 is met by the claim limitation of claim 9 of ‘745.

Regarding claim 10, the claim limitation of “wherein determining that the second user of the second media server is part of the at least one of the one or more groups that are permitted to retrieve the content item from the first computing device and via the first network comprises subscribing the second user to the at least one of the one or more groups” corresponds to claim limitation of “wherein determining that the second user of the second DLNA device is part of the at least one of the one or more groups that are permitted to retrieve the content item from the first computing device and via the first DLNA network subscribing the second user to the at least one of the one or more groups” of claim 10 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 10 is met by the claim limitation of claim 10 of ‘745.

Regarding claim 11, the claim limitation of “wherein the first computing device is addressable on the second network” corresponds to claim limitation of “wherein the first computing device is addressable on the second DLNA network” of claim 11 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 11 is met by the claim limitation of claim 11 of ‘745.

Regarding claim 12, the claim limitation of “wherein a first endpoint in the first network has a first public address on a public network, and wherein the first endpoint maps the first public address to a plurality of private addresses on the first network through network address translation” corresponds to claim limitation of “wherein a first endpoint in the first DLNA network has a first public address on a public network, and wherein the first endpoint maps the first public address to a plurality of private addresses on the first DLNA network through network address translation” of claim 11 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 12 is met by the claim limitation of claim 12 of ‘745.

Regarding claim 13, the claim limitation of “wherein a second endpoint in the second network has a second public address on the public network, and wherein the second endpoint maps the second public address to a second plurality of private addresses on the second network through network address translation” corresponds to claim limitation of “wherein a second endpoint in the second DLNA network has a second public address on the public network, and wherein the second endpoint maps
the second public address to a second plurality of private addresses on the second DLNA network through network address translation” of claim 11 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 13 is met by the claim limitation of claim 13 of ‘745.
Regarding claim 14, the claim limitation of “wherein the first computing device is addressable on the public network” corresponds to claim limitation of “wherein the first computing device is addressable on the public network” of claim 14 of ‘745. Although the claims at issue are same, and they are not patentably distinct from each other.

Regarding claim 15, the claim limitation of “determining a first communication channel associated with a first network comprising a first media server; determining a second communication channel associated with a second network comprising a second computing device and a second media server; receiving, from the second computing device and via the second communication channel, a content item; storing the content item in a storage area associated with a second user of the second
media server; receiving, from the first media server and via the first communication channel, a
request for the content item, wherein the request is associated with a first user of the first media server; and based on determining that the first user of the first media server is part of at least one
of one or more groups that are permitted to retrieve the content item from the storage area
and via the second network, sending, to the first media server, the content item” corresponds to claim limitation of “receiving a first indication of a first communication channel associated with a first Digital
Living Network Alliance (DLNA) network comprising a first DLNA device; receiving a second indication of a second communication channel associated with a second DLNA network comprising a second computing device and a second DLNA device; receiving, from the second computing device and via the second communication channel, a content item; storing the content item in a storage area associated with a second user of the second DLNA device; receiving, from the first DLNA device and via the first communication channel, a request for the content item, wherein the request is associated with a first user of the first DLNA device; and based on determining that the first user of the first DLNA device is part of at least one of one or more groups that are permitted to retrieve the content item from the storage area and via the second DLNA network, sending to the first DLNA device and based on the determining the content item” of claim 15 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 5 is met by the claim limitation of claim 15 of ‘745.

Regarding claim 16, the claim limitation of “receiving, from a first computing device associated with the first network, a second content item; and storing the second content item in a second storage area associated with the first user” corresponds to claim limitation of “receiving, from a first computing device associated with the first DLNA network, a second content item; and storing the second content item in a second storage area associated with the first user” of claim 16 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 16 is met by the claim limitation of claim 16 of ‘745.

Regarding claim 17, the claim limitation of “wherein storing the content item in the storage area
comprises causing presentation of a multicast group address” corresponds to claim limitation of “wherein storing the content item in the storage area comprises causing presentation of a multicast group address” of claim 17 of ‘745. Although the claims at issue are same, and they are not patentably distinct from each other.

Regarding claim 18, the claim limitation of “wherein an endpoint in the second network comprises one or more of a cable modem or a local area network router, wherein the endpoint has a first public address on a public network, and wherein the request for the content item is received via the
endpoint” corresponds to claim limitation of “wherein an endpoint in the second DLNA network comprises one or more of a cable modem or a local area network router” of claim 18 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 18 is met by the claim limitation of claim 18 of ‘745.

Regarding claim 19, the claim limitation of “wherein a first computing device is addressable on the first network, wherein the second computing device is addressable on the second network, and
wherein the first computing device and the second computing device are addressable on a third private network” corresponds to claim limitation of “wherein a first computing device is addressable on the
first DLNA network, wherein the second computing device is addressable on the second DLNA
network, and wherein the first computing device and the second computing device are addressable
on a third private network” of claim 19 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 19 is met by the claim limitation of claim 19 of ‘745.

Regarding claim 20, the claim limitation of “wherein a first endpoint in the first network has a first public address on a public network, wherein the first endpoint maps the first public address to a first plurality of private addresses on the first network through network address translation, wherein a second endpoint in the second network has a second public address on the public network, and wherein the second endpoint maps the second public address to a second plurality of private addresses on the second network through network address translation” corresponds to claim limitation of “wherein a first endpoint in the first DLNA network has a first public address on a public network, wherein the first endpoint maps the first public address to a first plurality of private addresses on the first DLNA network through network address translation, wherein a second endpoint in the second DLNA network has a second public address on the public network, and wherein the second endpoint maps the second public address to a second plurality of private addresses on the second DLNA network through network address translation” of claim 20 of ‘745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 20 is met by the claim limitation of claim 20 of ‘745.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425